REHEARING GRANTED
PER CURIAM.
On rehearing .granted ex mero motu we hold the Commission’s order in error wherein it found there were no medical benefits until after the claim was filed and remanded to the deputy for determination of a reasonable attorney’s fee. The record discloses, and the parties agree, medical benefits were had prior to the filing of the claim. It follows, therefore:
That portion of the Commission’s order which vacated the deputy’s order denying attorney’s fees and remanded for the determination of a reasonable fee is quashed.
Our consideration of the petition, cross petition, record and briefs has disclosed no deviation from the essential requirements of law other than as above indicated.
The petition for writ of certiorari is granted and the order of the Full Commis*555sion is quashed in part and affirmed in part. The cross petition is denied. The petition for attorney’s fee is denied.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.